406 So.2d 439 (1981)
Mickey ELLISON
v.
STATE.
4 Div. 934.
Court of Criminal Appeals of Alabama.
October 6, 1981.
Rehearing Denied October 27, 1981.
*440 Mickey Ellison, pro se.
Charles A. Graddick, Atty. Gen., and Cedric R. Perry, Asst. Atty. Gen., for appellee.
BOWEN, Judge.
The petitioner appeals from the summary denial of his petition for writ of error coram nobis.
The petition contains matters and allegations (among others, ineffective assistance of counsel) which, if true, entitle the petitioner to relief. Since the petition is meritorious on its face, the petitioner should have been afforded a hearing on the merits. Henry v. State, 387 So.2d 328 (Ala.Cr.App. 1980).
We note that the circuit court judge who denied the petition is alleged to be the same judge who accepted the petitioner's guilty pleas and who sentenced him thereon. Undoubtedly, this judge has personal knowledge of the events and circumstances surrounding this case which have not been made a part of this record. However, this Court is bound by the record which contains no evidence to contradict petitioner's allegations.
Under these circumstances this Court has no alternative but to reverse the judgment of the Circuit Court. This cause is remanded with directions that an evidentiary hearing be held at which the defendant is present and represented by counsel.
REVERSED AND REMANDED WITH DIRECTIONS.
All Judges concur.